Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1, at line 4 and at line 10, “a pallet” is vague and indefinite as to whether it is referring the same pallet of goods recited in line 2, of claim 1.  If so, it should be corrected to “the pallet”.  Claim 1, lines 5-6, “from a front portion….to a rear portion…” are vague and indefinite as to the front portion and rear portion of what element.  Similarly, “from a top portion to a bottom portion” is vague and indefinite as to top and bottom portion of what element.  Claims 2-11 are rejected due to their dependency from rejected claim 1. Additionally, regarding claims 2-4, “the camming plane” lacks proper antecedent basis. Regarding claim 8, line 3, “a pallet” is vague and indefinite as to whether it is referring the same pallet of goods recited in line 2, of claim 1 from which claim 8 depends.  Claims 9 and 10, line 1, “the beveled guide surface” lacks proper antecedent basis. It appears claims 9 and 10 should be 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumm et al (US Patent no. 11,084,622). Brumm discloses a pallet positioning guide, comprising: an camming body (1010, figure 10) adapted to guide a pallet of goods (108) .  
Regarding applicant’s recitation of intended use “adapted to guide a pallet of goods (108) weighing at least 2000 pounds”,  the rack of Brumm is capable of guiding pallet of goods weighing at least 2000 pounds. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brumm et al (US Patent no. 11,084,622).  Brumm discloses a pallet positioning guide, comprising all the claimed features of applicant’s device except for the camming plane at angle of 50-80 to horizontal plane (per claims 2-4) or central portion of height 5-8 inches (per claims 6 and 7) or the connection strip with plurality of bolt receiving holes (per claim 5).  It would have been obvious to one of ordinary skilled in the art to have choosen the camming angle of 50-80 to horizontal plane or central portion of height 5-8 inches. Such dimensions are achievable without undue experimentation.  Further, regarding claim 5, Brumm teaches in figure 3 of securing the front portion of connection strip (128, figure 3) via fastener through holes (see 134, figure 3).   It would have been obvious to one of ordinary skilled in the art to have modify the connection strip of Brumm such that the holes are provided for receiving fasteners for securing to the vertical column as demonstrated by Brumm’s figure 3 embodiment.
12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-10 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate support racks of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                        /Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc